Citation Nr: 0610104	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  98-19 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a headache 
disorder, claimed in the alternative as an undiagnosed 
illness.

3.  Entitlement to service connection for a disorder 
involving shortness of breath and chest pain, claimed in the 
alternative as an undiagnosed illness.

4.  Entitlement to service connection for a muscle cramp 
disorder, claimed in the alternative as an undiagnosed 
illness.

5.  Entitlement to service connection for a disorder of the 
hands and feet involving numbness, claimed in the alternative 
as an undiagnosed illness.

6.  Entitlement to service connection for a skin disorder, to 
include keratosis pilaris and hypopigmentation, claimed in 
the alternative as an undiagnosed illness.

7.  Entitlement to service connection for a skin rash of the 
hands, claimed in the alternative as an undiagnosed illness.

8.  Entitlement to service connection for a psychiatric 
disorder, to include a nightmare disorder, an adjustment 
disorder and a depressed mood, post-traumatic stress disorder 
(PTSD), claimed in the alternative as an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from October 1982 to October 
1986, and from May 1987 to July 1991.  He served in Southwest 
Asia from October 1990 to April 1991.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas.  The Board remanded the 
case for additional development in April 2004; the RO has now 
returned the case to the Board for appellate review.

The issues of entitlement to service connection, including as 
due to an undiagnosed illness, addressed in the REMAND 
section below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hypertension was incurred in or as a result of active 
military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hypertension are 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 
1154, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  Finally, with certain enumerated 
disorders such as cardiovascular disease, service incurrence 
may be presumed if the disease is manifested to a degree of 
10 percent or more within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Review of the service medical records reveals that the 
appellant demonstrated blood pressure readings of 140/98 
(July 1984), 118/88 (November 1984), 140/86 and 150/98 (April 
1986), 130/86 (May 1986), 120/85 (July 1987), 128/88 (July 
1988), 130/70 (September 1988), 124/90 (October 1988), 120/88 
(November 1989) and 130/90 and 122/90 (February 1990) during 
his active service.

Post-service, the appellant underwent a VA medical 
examination in November 2004; the examiner reviewed the 
claims file.  The appellant demonstrated blood pressure 
readings of 165/103, 160/100/ and 155/100.  The examiner 
rendered a diagnosis of essential hypertension.  The examiner 
noted the documented elevation of blood pressure during 
service and stated that it was at least as likely as not that 
the appellant's current problematic hypertension began while 
he was on active military duty.

Most recently, the appellant's claims file was reviewed by a 
VA physician in January 2005.  The reviewer stated that the 
appellant's "hypertension began during his military 
service."  The reviewer also stated that the etiology of 
essential hypertension is unknown and therefore did not link 
the condition to the appellant's service.

The evidence is in relative equipoise as to whether the 
appellant's hypertension was the result of an occurrence or 
event incurred while on active duty.  There is uncontroverted 
evidence of elevated systolic and diastolic blood pressure 
readings while on active duty.  However, post-service 
evidence does not show any treatment for hypertension until 
around 1998, approximately seven years after service 
separation, when a VA examiner rendered a diagnosis of 
hypertension.  On the other hand, the two VA examiners 
concluded that the appellant's hypertension had its onset 
while the appellant was on active duty.

Based on the above, the Board finds that the evidence is, at 
a minimum, in relative equipoise as to whether the 
appellant's hypertension was incurred while on active duty.  
Consequently, reasonable doubt should be resolved in favor of 
the appellant and service connection for hypertension is, 
accordingly, granted.


ORDER

Service connection for hypertension is granted.


REMAND

The appellant served in the Persian Gulf from October 1990 to 
April 1991.  Thus, under regulation, his claim must be 
considered for presumptive service connection of an 
undiagnosed illness.  Signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to the following: fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

The appellant's service medical and personnel records are 
deemed to be within the control of the government and should 
have been included in the record in their entirety, if 
available, as they may be determinative of the claims.  
Therefore a remand is necessary for the purpose of seeking 
such records.  See Bell v. Derwinski, 2 Vet. App. 492 (1992).  
The relevant service medical treatment records, including 
psychiatric records, and the complete service personnel file, 
including performance evaluations, should be obtained and 
associated with the claims file.

The record also suggests that the appellant's complete VA 
medical records are not presently of record, especially those 
dated after May 1997.  The appellant has submitted medical 
evidence indicating VA medical treatment for chest pain and 
shortness of breath in 2002.  These records, and those from 
any other health care provider, need to be obtained and 
associated with the claims file.

Finally, while records of various VA medical examinations 
conducted in March 1998, and late 2004 are on file, there is 
no clear indication in the examination reports that all of 
the examiners had reviewed the service medical records or the 
claims file.  In addition, the medical opinions associated 
with those examinations are not clear as to the questions of 
onset date and etiology for the claimed conditions.

These considerations require a search for relevant military 
records and further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

As to all of the claims discussed below, although the 
appellant's separation physical examination of May 1991 was 
not received from the National Personnel Records Center, and 
the report is presumed to be unavailable, the appellant 
submitted what he reports to be a copy of the report, as well 
as a part of a Gulf War Registry Examination.  






Although the Board has not reviewed the claims with a view 
towards resolution of their merits, the record is presently 
insufficient to enable adequate evaluation of the evidence.  

Headache Disorder

In the May 1991 separation examination submitted by the 
appellant, he endorsed the symptom of frequent headaches.  In 
a March 1998 VA examination, the appellant was diagnosed as 
having muscle tension headaches.  Although the appellant was 
scheduled for a VA examination in October 2004, the RO has 
reported that he failed to report for the examination.  A 
copy of the notice of the examination's scheduling is not of 
record.

Although the appellant was once diagnosed as having muscle 
tension headaches, the examiner did not specify whether the 
disorder was related to any event in service, or whether such 
could be characterized as an "undiagnosed illness" 
resultant of Persian Gulf War service.  Because such is 
necessary to a determination of service connection, the claim 
will be remanded.

Shortness of Breath; Chest Pain; Muscle Cramps; Disorder of 
the Hands and Feet Involving Numbness

In a March 1998 VA examination, the appellant was noted to 
have subjective reports of shortness of breath and chest 
pain, based upon his history.  No disorders were diagnosed.  

As a result of this decision, the appellant has been granted 
service connection for hypertension.  In a November 2004 VA 
examination, the examiner did not render an opinion as to 
whether shortness of breath and/or chest pain, as then noted, 
were the result of any event in service, or whether such 
could be characterized as an "undiagnosed illness" 
resultant of Persian Gulf War service.  Instead, the examiner 
apparently focused upon the question of whether hypertension 
was linked to service, as he stated that "hypertension does 
not appear to be a chronic disability as manifested by 
shortness of breath or chest pain due to an un-diagnosed 
illness." 

The examination is therefore unclear as to whether the 
appellant may qualify for a grant of service connection under 
38 C.F.R. § 3.317 (b) as to a pulmonary or cardiovascular 
disorder, and the claim will therefore be remanded for 
clarification.  

Similarly, in the proffered May 1991 service department 
physical examination, the appellant endorsed symptoms of leg 
pain.  In March 1998, he reported that he had muscle cramps 
and numbness of the feet and hands.  Although the appellant 
was notified that he was to be scheduled for a VA examination 
in October 2004, the claims folder does not indicate whether 
the examination was scheduled.  

Psychiatric Disorder, to include a Nightmare Disorder, 
Adjustment Disorder; Depressed Mood, and PTSD

Available service medical records indicate that the appellant 
underwent a psychological evaluation in April 1983, and that 
he completed a counseling program in March 1984.  It is 
unclear whether the associated records have been requested.

In addition, as noted in the April 2004 Board remand, the 
report of the service separation examination conducted in May 
1991 is not of record.  It is unclear whether a comprehensive 
Gulf War demobilization examination was conducted in March or 
April of 1991.  

Review of the attempts of the RO to obtain records 
demonstrates that an employee at the VA RMC in St. Louis had 
the appellant's military record at "Code 13" in February 
2002.  This employee informed the RO that the RO should 
submit a new PIES request (which the RO apparently did) and 
e-mail the VA RMC employee in St. Louis who would, in turn, 
send the records.  The RO apparently did not e-mail the 
employee in St. Louis and presumably, after not hearing from 
the RO, that employee returned "the record to the stack area 
for refile."  Thereafter, the RO's request for records in 
March 2002 resulted in a reply that the requested information 
was not of record.  The RO did not pursue the matter any 
further, and in July 2002 reported that the sought military 
record was unavailable.  However, it is unclear as to whether 
the appellant's record was in the "restack" area, and VA 
must seek to obtain all relevant military records.  A further 
attempt will therefore be undertaken.  

As to PTSD, the appellant was so diagnosed as a result of VA 
examinations in October 2004 and March 2005.  However, the 
record is unclear as to whether the appellant is a veteran of 
combat, and therefore whether a precipitating in-service 
event may be corroborated or presumed.  His service personnel 
records indicate that although he held the military 
occupational specialty of cannoneer, he may have served 
during the Persian Gulf War in a Theater Support Command - 
without regard to his designated military occupational 
specialty.  

Corroboration of stressors may be a part of an official 
military record.  In claims for service connection for PTSD 
such as the appellant's, credible supporting evidence that 
the claimed in-service event actually occurred cannot be 
provided by medical opinion based on post-service 
examination.  Moreau v. Brown, 9 Vet. App. 389, 394-96 
(1996).  This is so in this case because the appellant does 
not have any of the decorations that would generally serve as 
evidence, without need of further corroboration, that he 
engaged in combat.  See M21-1, Part III, para. 5.14b(1).  It 
does not appear that the RO made any attempt verify any 
incident described by the appellant by contacting the U.S. 
Army and Joint Services Records Research Center (JSRRC) or 
other appropriate organization.  The appellant should be 
offered an opportunity to provide specific information that 
would permit such search.

In a June 2004 communication, the appellant advised the RO 
that as to the claimed stressors, the RO should "refer to 
war records."  The appellant is advised, however, that such 
a response on his part is insufficient to conduct further 
research of his claim, and while the VA is obligated to 
assist a claimant in the development of a claim, there is no 
duty on the VA to prove the claim.  If a claimant wishes 
assistance, he cannot passively wait for it in circumstances 
where he should have information that is essential in 
obtaining the putative evidence.  Wamhoff v. Brown, 8 Vet. 
App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190, 
reconsidered, 1 Vet. App. 406 (1991).  Further, under the 
VCAA, a claimant for VA benefits has the responsibility to 
present and support the claim.  38 U.S.C. §  5107(a).  The 
appellant should therefore fully cooperate with the RO's 
efforts and specify the exact stressors (i.e., as to date, 
time, place, and circumstances of the event) supporting his 
claim of service connection for PTSD. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 205) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2005) is completed.  In particular, the 
RO must notify the appellant of the 
information and evidence needed to 
substantiate his claims for service 
connection, to include as due to an 
undiagnosed illness, and of what part of 
such evidence he should obtain and what 
part the Secretary will attempt to obtain 
on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  The 
appellant should be told to submit all 
pertinent evidence he has in his 
possession.

2.  The RO should take appropriate steps 
to secure all Army psychiatric, medical 
and personnel/performance evaluation 
records or alternative records for the 
appellant through official channels or 
any other appropriate source, including 
Code 13, VBASLOURMC and the appellant.  
These records should be associated with 
the claims file.  If there are no 
records, the RO should so specifically 
find and documentation used in making 
that determination should be set forth in 
the claims file.

3.  The RO should obtain all VA treatment 
records from May 1997 to the present.  
All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159.

4.  The RO should also give the appellant 
opportunity to provide any additional 
details concerning stressors, within 60 
day time frames, particularly his unit 
designation and location at the time of 
the incident; the date of occurrence; the 
names of individuals injured or killed; 
"buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during 
his military service; and any other 
information which could be used to 
substantiate the claim.

5.  After the appellant's response 
regarding stressors is received, the RO 
should send a copy of the veteran's DD 214 
and service personnel records with his 
unit assignments and a copy of this remand 
to the U.S. Army and Joint Services 
Records Research Center (JSRRC) or any 
other appropriate agency for verification 
of the alleged stressful events in 
service.  Specifically, the RO should 
request unit histories and dairies for the 
months of October 1990 to April 1991, when 
the veteran alleged exposure to SCUD 
bombing.  

6.  The RO must then make a specific 
determination as to whether or not the 
appellant participated in combat in 
service.

7.  If the appellant is not a combat 
veteran, the RO must then make a specific 
determination as to whether or not the 
appellant was exposed to a stressor event 
in service.

8.  If and only if the RO determines that 
the appellant was a combat veteran or 
exposed to a verified stressor, the RO 
should arrange for a VA examination to 
determine whether the appellant has PTSD 
based upon combat or the verified 
stressor(s).  The RO must advise the 
examiner of their stressor determination, 
and that only such stressors may be 
considered in determining whether the 
veteran has PTSD related to his Army 
service.  The claims file must be reviewed 
by the examiner.  The examiner should 
explain the rationale for any opinion 
given.

If the appellant is not noted to have 
PTSD, the examiner must express an opinion 
as to whether the appellant has any 
psychiatric disorder as a result of active 
military service, to include a nightmare 
disorder; an anxiety disorder, or 
depression.  

In particular, the reviewer should offer 
an opinion as to whether it is at least as 
likely as not that the etiology of the 
appellant's current psychiatric pathology 
is attributable to any disease or incident 
suffered during his active service.  
The reviewer should identify all 
psychiatric conditions that have been 
present and distinguish conditions that 
are acquired from conditions that are of 
developmental or congenital origin, if 
any.  If there have been multiple 
disorders present, the examiner should 
express an opinion as to whether they are 
proximately due to service.  The examiner 
must render a medical opinion that gives 
an onset date for each Axis I and Axis II 
diagnosis and state whether the 
development of the condition was caused 
by, or aggravated by, any incident of the 
appellant's active service.

The examiner should also render an 
opinion as to whether or not the 
appellant's psychiatric pathology pre-
existed his entry into service in October 
1982.  If the examiner finds that any 
psychiatric condition pre-existed that 
service, the examiner must render an 
opinion as to whether or not the 
appellant's psychiatric pathology was 
aggravated beyond the natural progress of 
the condition during that period of 
service.

9.  After the above development is 
completed, and whether or not records are 
received which are pertinent, the RO 
should schedule the appellant for 
appropriate examinations to determine 
whether the disabilities for which 
service connection is claimed are 
currently manifested, and if so, their 
etiology and onset date.  In so 
requesting the examination, the RO should 
request that the examiners render 
opinions as to whether any clinically 
demonstrated disorders are the result of 
any incidents of active military service, 
with consideration of the provisions of 
law pertaining to Persian Gulf War 
"Undiagnosed Illness."  

All indicated tests and studies should be 
accomplished.  The entire claims file 
should be reviewed by the examiners in 
connection with the examinations.  The 
examiners should adequately summarize the 
relevant medical history and clinical 
findings, and provide detailed reasons 
for their medical conclusions.  An 
opinion should be provided based on 
review of the claims file alone if the 
appellant fails to report for the 
examination.  

The examiners should furnish opinions 
concerning the following:

      a.  Each examiner should describe 
the nature and severity of all relevant 
pathology and state whether the condition 
is benign or actually constitutes an 
impairment of health.  The examiners 
should opine whether any currently 
manifested disorder(s) is/are related to 
the appellant's active service, including 
service in Southwest Asia from October 
1990 to April 1991.  This should include 
an opinion regarding whether appellant's 
claimed conditions are causally or 
etiologically related to military 
service, including exposure to nerve gas 
or other environmental hazard, to a 
genetic condition or to some other cause 
or causes.  The examiners should state 
whether there is any evidence that the 
currently diagnosed conditions are 
related to any signs or symptoms the 
appellant experienced during his service.  

      b.  If any condition cannot be 
attributed to a diagnosed illness, the 
appropriate examiner should state whether 
there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Gulf War, 
or that the undiagnosed illness was caused 
by a supervening condition or event that 
occurred after the appellant's departure 
from service or that the undiagnosed 
illness was the result of some other cause 
or medical condition unrelated to service.

10.  Upon receipt of the reports of the 
VA examiners, the RO should conduct a 
review to verify that all requested 
opinions have been offered.  If 
information is deemed lacking, the RO 
should refer the report to the VA 
examiner(s) for corrections or additions.  

11.  Thereafter, the RO should 
readjudicate these claims, with 
consideration of the issues of both 
direct and presumptive service 
connection.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the eight claims for benefits, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


